Citation Nr: 1103876	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-45 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to April 
1985, and from October 1990 to May 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2009 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO), which determined that 
new and material evidence had not been submitted to reopen the 
claim for service connection for PTSD.  

The issue of entitlement to service connection for PTSD on the 
merits is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.



FINDINGS OF FACT

1.  An unappealed September 2006 rating decision of the RO denied 
service connection for PTSD.

2.  The evidence added to the record since the September 2006 
determination includes evidence which relates to an unestablished 
fact necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim for service connection 
for PTSD.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  The evidence received since the September 2006 rating 
decision is new and material, and the appellant's claim for 
service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to reopen 
the claim for service connection for PTSD, and the remand of the 
issue of service connection for PTSD on the merits, no further 
discussion of VCAA compliance is warranted at this time.

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

By rating action dated September 2006, the RO denied the 
Veteran's claim for service connection for PTSD.  He was notified 
of this determination and of his right to appeal by a letter 
dated later that month, but a timely appeal was not received.  
The Veteran sought to reopen his claim for service connection for 
PTSD in November 2008.    

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).

Service connection for PTSD was originally denied by the RO in 
October 1999.  The Veteran was notified of this action but did 
not perfect an appeal.  The September 2006 rating decision 
concluded new and material evidence had been received, but denied 
the claim on the merits.  It was noted the Veteran had not 
provided a verifiable in-service stressor statement.  The Veteran 
did not appeal this decision.  

The evidence of record at the time of the September 2006 
determination included the service treatment records, statements 
from the Veteran, Vet Center records and a statement from a 
private physician. 

The Veteran described various stressors in a detailed October 
2005 letter.  He related that during a reconnaissance mission in 
January 1991, he left the forward operating base and returned to 
the intelligence that they had lost one of their team members, 
Specialist A.H.  He stated they were informed that A.H. had been 
killed in a non-combat accident while driving a 20-ton dump 
truck, and that he was crushed under a transport vehicle after 
his truck had been hit.  The Veteran alleged he felt at fault.  

In a statement dated November 2005, a private physician related 
he had examined the Veteran that month.  The Veteran described 
several stressors.  One involved a situation in which the Veteran 
was driving the commanding officer and was instructed to follow 
some tracks.  He found out he was in the middle of a mine field.  
After the commander got out of the vehicle, the Veteran heard 
three explosions.  The Veteran was convinced the commander had 
been killed.  He claims he saw many charred vehicles and 
individuals.  He stated he threw an MRE to a child, but the child 
was killed when he tried to get it.  The Veteran reported he 
still felt guilty about the child's death.  The diagnosis was 
PTSD.  The examiner commented that the Veteran's PTSD was related 
to his service in Vietnam.  

The Veteran was seen in a Vet Center in December 2005.  He 
reported his sister and her husband had been recently murdered in 
her home.  He stated his in-service stressors included picking up 
prisoners.  He added there was a lot of danger from land mines, 
and that he feared loss of life constantly.  The provisional 
diagnosis was PTSD, chronic and severe, secondary to Persian Gulf 
service.  

The evidence received subsequent to the September 2006 decision 
includes VA outpatient treatment records, statements from the 
Veteran, relatives and a service buddy, and a May 2009 memorandum 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC) Coordinator.  

In April 2009, the Veteran provided additional information 
concerning the incident involving Specialist A.H.  He stated that 
in February 1991, he was driving on a road and noticed some 
congestion.  He saw one of his company's vehicles was in a major 
collision with another vehicle.  He recalled becoming angry and 
anxious.  He ran over to see what happened and was told that 
Specialist A.H. had been killed while driving a 20-ton dump 
truck.  He had been crushed under a transport vehicle.  The 
Veteran reported A.H. was a great friend.  He claimed he watched 
as the body was placed in a body bag.

The JSRRC Coordinator noted in May 2009 that the Central Area 
Casualty File confirmed that Specialist A.H. died in an accident 
at the time the Veteran stated.  It was further indicated that 
A.H. was a member of the same unit as the Veteran.  Finally, it 
was stated the Veteran could not be placed at the site of the 
accident, and that this was not a researchable stressor incident 
under JSRRC guidelines.

During the hearing before the undersigned in June 2010, the 
Veteran testified he saw the body of A.H. underneath the axles of 
the dump truck he was operating.  He also submitted a statement 
from a service buddy who provided similar information concerning 
the death of A.H.  He noted the Veteran witnessed the fatal 
accident and the condition of the body as he had been called to 
identify the body.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Presuming the credibility 
of the evidence for the sole purpose of determining whether new 
and material evidence has been received, the Board finds that the 
new evidence relates to an unestablished fact, that is, the 
existence of an in-service stressor capable of being verified.  
Thus, the Board will resolve all doubt in the Veteran's favor and 
find that the evidence is new and material sufficient to reopen 
the claim for service connection for PTSD.


ORDER

New and material evidence having been submitted, the claim for 
service connection for PTSD is reopened and to this extent only, 
the appeal is granted.


REMAND

Reopening the claim for service connection does not end the 
inquiry with respect to the claim for service connection for 
PTSD; consideration of the claim on the merits is needed.  
However, additional development is needed before action can be 
taken on that claim, as well as the remaining claims on appeal.

The Board notes that there is documentation that A.H. died in an 
accident, as claimed by the Veteran.  While he has currently 
alleged he saw the body under the truck and watched as it was put 
into a body bag, the Board notes the Veteran has provided 
conflicting accounts of this accident.  In his detailed original 
stressor letter submitted in 2005, he merely stated he had been 
notified of the death of A.H. after returning from a 
reconnaissance mission.  Although other information in the letter 
was provided with great detail, there was no mention of him 
coming upon the accident, identifying the body, etc.  Such 
inconsistencies raise a question as to the credibility of the 
current contention.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and 
conflicting statements of the veteran in weighing credibility).

Effective July 13, 2010, if a stressor claimed by a veteran is 
related to that veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that a veteran's symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of that veteran's service, a veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  "[F]ear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  See 75 
Fed. Reg. 39,843 (Jul. 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)).  The revisions apply to, among others, claims 
appealed before July 13, 2010, but not yet decided by the Board.

On remand, the RO/AMC should consider the updated version of the 
regulation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA psychiatric examination 
to determine whether the Veteran suffers 
from PTSD as a result of service to 
include fear of hostile military or 
terrorist activity.  The examiner should 
be advised that a member of the Veteran's 
unit died in an accident and the Veteran 
was notified of this incident, but his 
presence at the scene has not been 
verified.  If it is concluded the Veteran 
has PTSD due to the death of that service 
member, the examiner should state whether 
being advised of the death of a unit 
member is sufficient to constitute a 
stressor and result in the Veteran's PTSD.  
All appropriate tests should be conducted.  
The examiner should provide a rationale 
for any opinion set forth.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.

2.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, which includes consideration of 38 
C.F.R. § 3.304(f) (effective July 13, 
2010).  An opportunity to respond should be 
provided.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


